Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 12/13/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,445,732 (formerly application 15/355,377) has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Status of Application and Claims
Claims 1-20 are pending.
This office action is being issued in response to the Applicant's filing on 5/12/2020.

Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for Allowance
The following is a statement of reasons for indication of allowable subject matter. The prior art fails to teach or suggest the limitations of:
at a service provider:

receiving a transaction request from an initiator using an initiating user device for initiating the digital transaction, the transaction request comprising user authentication credentials for performing a first factor authentication at the service provider, the initiating user device being distinct from an authority user device registered to authenticate or authorize transactions;

authenticating the initiator based on the user authentication credentials;

at an authentication process:

receiving a request from the service provider, the request comprising an authentication request and transaction request data associated with the transaction request to the service provider, wherein the transaction request data comprises (i) details of the transaction request and (ii) multi-factor authentication account identification data;

identifying a multi-factor authentication account maintained by the authentication process based on the request;

using the multi-factor authentication account to identify a multi-factor authentication application of the authority user device that is registered in association with the multi-factor authentication account;

in response to identifying the multi-factor authentication application of the authority user device, providing an authentication message to the multi-factor authentication application on the authority user device, the authentication message directing a user of the authority user device to perform a biometric scan at a biometric scanner of the authority user device;

at the multi-factor authentication application, performing a second factor of authentication by verifying, locally and with an operating system of the authority user device, that biometric scan data is associated with an authorized user of the authority user device;

returning to the service provider, an authentication response comprising authentication response data relating to the authentication response; and

completing the digital transaction or denying the digital transaction based on the authentication response data. (see Claim 1).

receiving a transaction request from an initiator using an initiating user device for initiating the digital transaction, the transaction request comprising user authentication credentials for performing a first factor of authentication at the third-party service provider;

authenticating the initiator based on the user authentication credentials …

Such limitation is present in all independent claims.

It is old and well known in the art to authenticate a person remotely utilizing a user device (e.g. a computer) and/or a mobile user device (e.g. a smartphone or laptop). 
Furthermore, it is also old and well known in the art to perform multi-factor authentication utilizing a user device (e.g. a computer) and/or a mobile user device (e.g. a smartphone or laptop). Under multi-factor authentication, a user’s claimed identity is established when the user successfully 
(1) Knowledge – Something that the user knows (e.g. PIN, password or an answer to a security question);
(2) Possession – Something that the user has in their possession (e.g. a specific computer device, credit card or a key); or 
(3) Inherence – Something that the user is (e.g. fingerprint, voice comparison or iris recognition).
The instant application distinguishes from these old and well known practices by reciting a specific arrangement of components performing a specific sequence of authentication functions. First, a user device distinct from the registered mobile device is authenticated by a third-party provider. That authentication causes a two-part authentication between the API server and the registered mobile user device. For the user to be authenticated, the user has to possess the mobile user device (i.e. possession factor) and satisfy a biometric scan (i.e. inherence factor). 
Takagi (US PG Pub. 2012/0159600) discloses a method/system for multi-factor authentication utilizing a user device. (see fig. 12-13; para. 29). However this prior art reference does not teach or suggest, either by itself or in combination with others, the recited specific arrangement of components performing the recited specific sequence of authentication functions.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M BORLINGHAUS whose telephone number is (571)272-6924.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jason Borlinghaus/Primary Examiner, Art Unit 3693                                                                                                                                                                                                        December 14, 2021